Case 2:20-cv-04053-CBM-AGR Document5 Filed 05/06/20 Page1ofi Page ID#:49

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL

Case No. 20-CV-04053-CBM-(AGRx) Date May 6, 2020

 

 

Title Yoram Gold, etal. v. Las Virgenes Unified School District, et al.

 

 

Present: The Honorable CONSUELO B. MARSHALL, UNITED STATES DISTRICT JUDGE

 

YOLANDA SKIPPER NOT REPORTED
Deputy Clerk Court Reporter
Attomeys Present for Plaintiff: Attomeys Present for Defendant:
NONE PRESENT NONE PRESENT
Proceedings:

IN CHAMBERS- ORDER TO SHOW CAUSE WHY COMPLAINT SHOULD
NOT BE DISMISSED

On May 1, 2020, Yoram and Elena Gold filed the Complaint on behalf of Plaintiff Eli Gold, who is
identified in the Complaint as their thirteen-year-old son. (See Dkt. No. 1 (Compl.); see also Compl. at p. 1:1-6.)
Neither Yoram Gold nor Elena Gold indicates they are members of any Bar in the country, including the Central
District of Califomia, or guardian ad litem of Plaintiff Eli Gold.

The Local Rules of the Central District of Califomia provide that pro se representation “may not be
delegated to any other person — even a spouse, relative, or co-party in the case[.]” and, apart from limited exceptions
not applicable here, “an appearance before the Court on behalf of another person, an organization, or a class may
be made only by members of the Bar of this Court[.]” L.R. 83-2.2.1; L-R. 83-2.1.1. Fora parent to bring an action
on behalf of their minor child, the parent must be appointed as guardian ad litem of the minor child by this Court
and then retain legal counsel for the minor child. See Johns v. Cty. of San Diego, 114 F.3d 874, 877 (9th Cir. 1997)
(holding “that a parent or guardian cannot bring an action on behalf of a minor child without retaining a lawyer.”);
see also Fed. R. Civ. P. 17(c).

The Court orders Yoram Gold and/or Elena Gold to file a declaration by or before May 19, 2020, signed
under penalty of perjury, explaining why the Complaint should not be stricken for violating the rules prohibiting
non-attomey parents from representing their minor child in court. Failure to respond to this order may result in the
dismissal of this action without prejudice.

A Pro Se Clinic is now available for litigants representing themselves. It offers information and
guidance. The Los Angeles Clinic operates by appointment only. You may schedule an appointment either by
calling the clinic or by using an internet portal. For more information call the Clinic in Los Angeles at 213-385-
2977 ext. 270 or you can submit an internet request at the following site: http://prose.cacd.uscourts.gov/los-angeles.

IT IS SO ORDERED.

 

00
CV-90 (12/02) CIVIL MINUTES - GENERAL Initials of Deputy Clerk YS
